Earl Warren: Number 483, Neil Reitman et al, petitioners versus Lincoln W. Mulkey et al. Mr. Pruitt.
Samuel O. Pruitt, Jr.: Mr. Chief Justice, may it please the Court. The overriding issue we have in these cases today is, we submit, more fundamental to the plan of Government we have chosen for ourselves and the troubling question of racial discrimination that's also involved. Now, these issues are raised by two cases which are the subject of the joint petition for certiorari to the Supreme Court of California. One was instituted in 1963 prior to the adoption of the measure which has been invalidated by the court below. It was a suit for damages and injunctive relief against Mr. Reitman, the owner of a multiple dwelling apartment, for refusal to rent an apartment to Mr. and Mrs. Mulkey, solely upon the grounds of their race. That case was at issue and untried at the time in November 1964, when by popular vote, the people of California adopted a measure popularly known as Proposition 14, adding to the State constitution in section 26 of Article I of that constitution. Shortly thereafter, Mr. Snyder, the other petitioner in this case, who owned a six-and-a-half unit building in an apartment dwelling in Beverly Hills, set a notice of termination to Mr. and Mrs. Prendergast of being a Negro and a Caucasian married couple. And after the receipt of that notice, Mr. and Mrs. Prendergast filed an action for injunctive relief to enjoin the termination of this oral tenancy which under California laws is terminable on a 30-day written notice. Both of -- the rights claimed by both of these plaintiffs in both actions was based exclusively on the provisions of a California statute as amended in 1959, known and referred to in our brief as the Unruh Act, which started of in 1893, I believe, as a typical public accommodation statute preventing racial discrimination in all places of public accommodation. And in 1959 was amended by the California Legislature to prohibit racial and religious discrimination in business establishments of every kind whatsoever. Within a couple of years after that the statute was passed, the California courts construed it to include, among other businesses, the business of renting multiple dwellings as small as three-unit dwellings. Accordingly, these actions were brought and as I say or the plaintiffs relied exclusively on the provisions of statutes adopted in 1959. As I --
Speaker: Is the Unruh Act the same as the Rumford Act?
Samuel O. Pruitt, Jr.: No. The Rumford Act was adopted, Your Honor, in 1963, to extend the so-called Hawkins Act which was an Act adopted at the same time as the Unruh Act, the Hawkins Act prohibiting racial discrimination in publicly assisted housing accommodations. In June 1963, the California Legislature adopted what's known as the Rumford Act extending the provisions of the Hawkins Act to include certain types of private dwellings. Now, the Unruh Act is the Act under which both of these actions were brought. And under the provisions of the Rumford Act, a complainant is giving his -- given his option whether to proceed under the provisions of the Unruh Act, if he's dealing with what concept -- with a business establishment or to proceed with an administrative agency the Fair Employment Practices Commission if he wishes the remedy provided for in the Rumford Act.
Speaker: Was the Rumford Act reinstated by the Act of the California Courts in invalidating Proposition 14?
Samuel O. Pruitt, Jr.: That is the position, I believe, of the Attorney General of California and of the Fair Employment Practices Commission.
Speaker: So that this discriminates -- so the claim on the other side is not that these discriminations that occurred in this case violate the Constitution of the Untied States but only that they violate the Rumford Act?
Samuel O. Pruitt, Jr.: Well, specifically that they violate the Unruh Act.
Speaker: Yes. All right.
Samuel O. Pruitt, Jr.: Yes. Now, the Court -- the trial courts in the -- in the -- the Reitman case, Mulkey v. Reitman, as it is known, if the Court you will, entertained a motion which for practical purposes was a motion for a judgment on the pleadings filed by the defendant following the adoption of this constitutional Amendment, it being urged, that this Amendment, at the very least, had the effect of repealing, pro tanto, the provisions of the Unruh Act, which as I said, was the exclusive basis for the complaint. The issue, as treated by the trial court and by the parties, was based solely on the ground that the plaintiff urged that the measure was unconstitutional and did not validly affect the repeal. The defendant urged that it was valid under the Federal Constitution and that -- that it did affect the repeal. The trial court ruled in favor of the defendant, entered judgment for the defendant. That judgment was reversed by the California Supreme Court on the grounds of section 26 did not accomplish a repeal, because it violated the Equal Protection Clause of the Fourteenth Amendment and that is one of the judgments here on review. In the Prendergast case, the landlord filed a cross-complaint, in which he took the position that he had a right to terminate an oral tenancy for any reason or for no reason at all, unless it was prohibited by some valid, regulatory statute, adopted under some constitutional grant of power and relying on the theory, of course, that section 26 had repealed any such regulatory statute. Therefore, the state of the law was that there was no statute on the subject and he cross-complained for declaratory relief that he'd be given possession of his property, having validly terminated the tenancy. The trial court in that case, although it upheld the constitutionality of section 26 and a companion case, held that section 26 was inapplicable to this situation, but then under there's the doctrine of -- under his interpretation of the decision of this Court in Shelley versus Kraemer, as -- as interpreted by what the intermediate appellate court of California in the Abstract Development Company case cited in our brief that even though there was no statute preventing a termination of this lease on racial ground. Even though it was -- it was not subject to statutory regulation or to put it another way, even if they had a right to do it for any reason or for no reason at all, that nevertheless, the Fourteenth Amendment prohibited a state court from recognizing the termination of the tenancy if it were based on racial considerations. That judgment was appealed to the California Supreme Court and was affirmed, not only on the ground relied upon by the trial court, but also upon the ground that section 26, appended the Equal Protection Clause. Now, if I might mention, just briefly the court below, relied very heavily on the --
William O. Douglas: Is there anything in this record concerning the -- neither these cases, concerning the nature of these -- are these properties in any way publicly financed in mortgages or otherwise?
Samuel O. Pruitt, Jr.: No Mr. Justice Douglas. Both -- both properties are privately owned, privately paid for, privately maintained, have no government financial assistance of any kind. There's no evidence that they do such evidences. There is, in the case that neither property had any such financing.
William O. Douglas: Either state or federal?
Samuel O. Pruitt, Jr.: Either state or federal. And it was so treated by the court below.
Earl Warren: Is there any question of severability here, the petition here?
Samuel O. Pruitt, Jr.: I -- I believe so, Mr. Chief Justice. Yes. The -- in other words, this -- I've outlined the affects of these cases. The narrow issue that would determine these two cases would be, does section 26 validly effect a repeal of the Unruh Act insofar as it applied to housing accommodations because if invalidly accomplished a repeal, it may be invalid on some other theory, but the repealing effect would enable the Court to make a judgment in this case on the facts of these cases. So, there is a question whether the repealing effect of section 26, which I believe the respondents and all the friends of the Court in this case, conceived that it was intended to effect a pro tanto repeal of the pre-existing legislation. And there is a question of whether that effect can be severed from whatever else there is in the measure that this Court might believe to append the Fourteenth Amendment.
William O. Douglas: Would this -- would this Proposition 14 be broad enough to make it possible, say, for Hertz and Avis or any of those other companies to refuse to rent a car to a person because of his race?
Samuel O. Pruitt, Jr.: No Mr. Justice Douglas. The measure is limited to one type of conduct and one.
William O. Douglas: As to only real property?
Samuel O. Pruitt, Jr.: It relates only to the decision of the owner of residential property respecting the disposition of his own property.
William O. Douglas: Just -- just real property?
Samuel O. Pruitt, Jr.: Just real property, real residential property.
William O. Douglas: Not -- not personal property?
Samuel O. Pruitt, Jr.: Not personal property.
Earl Warren: Did the Court address itself any -- in its opinion to the question of severability?
Samuel O. Pruitt, Jr.: No, Mr. Chief Justice. The court below as I analyzed the opinion if we spelled it out at some length in our brief, didn't reach the question of severability of the repealing effects from the balance of the measure, because it held that the repealing effect was -- was the unconstitutional part of it. So, accordingly, if didn't have to say whether it was severable or not. It held it was invalid.
Speaker: But it says that the the -- that even if there were some constitutional ramifications, recovery in this of Article 26, they were so acquired that the invalid part, that the whole Article 26 (Inaudible)?
Samuel O. Pruitt, Jr.: I -- would say Mr. --
Speaker: Is that right?
Samuel O. Pruitt, Jr.: Yes. But I -- they were talking about different severability, point 1, which I might add was never argued but --
Speaker: But it's a severability.
Samuel O. Pruitt, Jr.: Well, there are three severability points that could be involved in this case. One was the severability point treated by the court below which was, any -- any of the practice provision may have in lifting regulation of racial discrimination is unconstitutional. Now, it may be that it would be valid if, for example, a landlord refused to rent to someone because they had too many children. There would be a valid application. It said that the racial and the non-racial aspects of it could not be severed. The other severability problem is one that I've just mentioned, the question of whether the repealing effect can be severed from the balance of the measure. And the third problem assuming that --
Speaker: What's the balance?
Samuel O. Pruitt, Jr.: -- third, the measure has three purposes and three purposes only. One, was to re-establish a long-standing common-law rule up until 1959 in California and 41 other States, I understand.
Speaker: And is this more than dealing with that?
Samuel O. Pruitt, Jr.: Yes. It did three things. It re-established the common-law rule that a property owner had the freedom to -- in the disposition of his property to choose to -- with whom he would deal, in any respect he chose, so long as it was not prohibited by some valid law. That's purpose number one. Purpose number two was to effect a repeal of any inconsistent provisions of previous legislative activity. Three, the purpose was to reserve to the people acting as the legislative body to enact any future regulatory legislation which would affect the right of a property owner to dispose of his property in such manner as he chose.
Speaker: What -- part one or two is actually the same?
Samuel O. Pruitt, Jr.: I suppose -- I suppose the effect of the law that is created by that they are the same. Yes.
Speaker: (Inaudible)
Samuel O. Pruitt, Jr.: That is probably correct.
William O. Douglas: So, both of these properties are apartment buildings?
Samuel O. Pruitt, Jr.: Yes Mr. Justice Douglas. The -- the Snyder Property is described in the record as a six-and-a-half unit dwelling and I believe I said it was in Beverly Hills. It's in the -- Los Angeles near Beverly Hills.
Potter Stewart: What's the other building?
Samuel O. Pruitt, Jr.: The other building is in Santa Ana about 45 -- about 30 miles from Los Angeles.
Potter Stewart: That is in Orange County?
Samuel O. Pruitt, Jr.: In Orange County and I don't believe there's any data in the record as to the description of that property, but I understand it's a multiple unit dwelling containing, perhaps, 10 units.
Speaker: But then these people are in the business of renting a space?
Samuel O. Pruitt, Jr.: I suppose you would -- that would be accurate except in the -- in the Prendergast case, Mr. -- the evidence in the record as Mr. and Mrs. Snyder purchased this property as an investment in their retirement that they intend to move into one of the apartments and they have been highly selective in choosing the people that lived in the balance of the apartments because they expect it to be their home as well as income property. There's no evidence on the Mulkey case as to (Inaudible) of the issue. Now, the rationale of the California Supreme Court invalidating this measure was that California became responsible for the racial discrimination of these petitioners because California had taken what it called affirmative action of a legislative nature designed to make possible discriminatory conduct which had previously been prohibited by statute. The implication, of course, from that kind of language is, had there been no such statute, then there would no constitutional invalidity in section 26. Indeed, the Court says, by way of dictum in the Mulkey opinion and by way of holding in a companion case entitled Hill versus Miller that the State had no -- affirmative constitutional duty to provide a remedy against private racial discrimination it held. And that, in California, there is no right of action for -- by a Negro, for example, against the property owner for racial discrimination in housing accepting only as it's regulated by statute. So, as we said before, we think the rationale of the court below was a repeal of these statutes. This reversible of policy, as they put it, from one where California had first prohibited racial discrimination, then, they adopted section 26 which lifted this prohibition that that change of direction made California responsible for racial discrimination that occurred in this case.
William O. Douglas: Why shouldn't we look at it in another way irrespective of history that -- what California maybe doing. I don't know too much about this, but what California may be doing is -- is taking out of the hands of private people the zoning function.
Samuel O. Pruitt, Jr.: Of course, that's been urged, Mr. Justice Douglas, but I think the -- the zoning function is substantially different from independent choices of independent people with respect to their properties. The zoning function, of course, and I think the most significant part of the zoning function is that it emanates directly from the Government, number one.
William O. Douglas: Now, Shelley and Kraemer of his zoning? Shelley and Kraemer of his zoning?
Samuel O. Pruitt, Jr.: That is correct. But that's also because the reason that was enforced against a willing buyer and willing seller who did not wish to practice racial discrimination, the only reason that was effective is because the state court prohibit trades to prohibit them from consummating the transaction. There again, you have coercion emanating from the State, and when that happens, we do not claim that there is no clear violation of the Fourteenth Amendment.
William O. Douglas: We don't claim -- we don't want Shelley and Kraemer overruled?
Samuel O. Pruitt, Jr.: No. We don't want to extend it as it was, but the California Supreme Court ruled, however.
Speaker: But Shelley against Kraemer was a free choice case, wasn't it?
Samuel O. Pruitt, Jr.: That is correct. There's a willing seller and a willing buyer who wanted to consummate a transaction and the state court intervened and said, "You can't do it."
Speaker: What would you say if the -- if there was this common-law rule of the State requiring equal service in hotels and restaurants and then other public utilities sort of situations? And that that you came along and said that, Notwithstanding, any prior cases to the contrary, private discriminations to the grounds raise are hereby authorized? Now, that's an -- is that any different from this case, and if it is, what -- would you give the same answer in that case?
Samuel O. Pruitt, Jr.: Well, I don't -- I don't think in this case, Mr. Justice White that it's fair to say that this measure says private discrimination is hereby authorized. What it says --
Speaker: Why isn't it?
Samuel O. Pruitt, Jr.: What it says is that freedom of choice by a property owner shall not be regulated by the State. That is -- that is quite different from saying that you may act arbitrarily with this freedom of giving.
Speaker: But you say that -- but you say, it's also in -- in a way with the prior rule which was --
Samuel O. Pruitt, Jr.: That is correct.
Speaker: -- that private discriminations are unauthorized.
Samuel O. Pruitt, Jr.: That is correct. And -- so this -- this proposition says -- now, it says private discriminations are authorized.
Speaker: Private discriminations and all other conduct of a property owner are -- or any government regulation or are authorized for whatever reason (Inaudible). I don't think the First Amendment can probably be termed as an authorization to other seditious libel, for example. And yet, our -- our opponents here say that this is a measure that authorizes racial discrimination. What it authorizes is freedom of the property owner to act in accordance with his conscience, whether it'd be reasonable or arbitrary or otherwise, accepting only as prohibited by some valid legislation.
Speaker: You don't think the First Amendment authorizes free speech?
Samuel O. Pruitt, Jr.: Oh, I think it's over -- oh, I think it authorizes free speech, certainly. It's an oversimplification to say that -- that this authorizes racial discrimination.
Earl Warren: Does it authorize actions of property owners in concert?
Samuel O. Pruitt, Jr.: No, not according to our view. That it operates only with respect to the independent position of a private property owner with respect to a disposition of his own private property?
Speaker: Now, with respect to the disposition by somebody else.
Earl Warren: Oh, you mean he couldn't have -- under this section, he couldn't agree with others to -- to discriminate?
Samuel O. Pruitt, Jr.: No, he could not.
Earl Warren: What -- what language would you point to as invalidating that? When you use a broad language as you do in (Voice Overlap) --
Samuel O. Pruitt, Jr.: In using the -- the measure reads. Neither the State nor any agency thereof shall deny the right of any person to sell or rent any part or all of his real property.
Earl Warren: What's the rest of it?
Samuel O. Pruitt, Jr.: To such person or persons as he and his absolute discretion chooses. So we construe that to mean that it relates solely to the decision of the property owner with respect to the sale of his property, wouldn't permit concerted activity by a neighborhood of property owners because in that event, that would cover more than any right to dispose of his properties.
Earl Warren: Would you say that under this 24 that the State could now pass a statute prohibiting people from entering into respective covenants?
Samuel O. Pruitt, Jr.: Oh, yes. There -- there is already such a statute in California from this point.
Earl Warren: Is there for this, wasn't it?
Samuel O. Pruitt, Jr.: Oh, yes. It was adopted, I believe in 1963 --
Earl Warren: Yeah.
Samuel O. Pruitt, Jr.: -- it's unaffected by the --
Earl Warren: Would that possibly go down the drain with some of these other Acts that we're talking about?
Samuel O. Pruitt, Jr.: No. I don't -- I don't so read the measure, Your Honor, and I don't believe the court below did and I don't believe anybody has contended that it did.
Earl Warren: They could do it for any reason. I suppose you could do it because it may be this neighbor. He and his neighbor agreed that they didn't want -- they didn't want Negroes in that neighborhood and that would be one -- be one of his reasons for wanting to do it or he could do it for two or three or any number probably.
Samuel O. Pruitt, Jr.: That -- that may be a reason with respect to the sale of his property, but there's no way that I know that it could be done in combination or concert so as to restrict the sale or disposition of an aggregate of property merely because all of the property owners had agreed to act accordingly.
Earl Warren: Now, but suppose he came in the court and said, No. Now, the reason I -- I don't want to sell it to this particular person is because I live in this neighborhood and my -- my neighbors don't want Negroes in the neighborhood and I've agreed with them that I will not sell mine because they do not propose to sell theirs to Negroes. Did the -- could the State prohibit that kind of conduct under this 24?
Samuel O. Pruitt, Jr.: I believe so, Your Honor. I don't believe it occurred -- there was a concerted activity of any kind. I'm talking about the individual right of an individual property with respect to his property. And I think if concerted action were established, we have a different case than we have before us today.
Abe Fortas: So again, an individual restricted come in no proof concerted action this would prohibit.
Samuel O. Pruitt, Jr.: You mean the owner --
Abe Fortas: It's good as saying that no -- no property owner can insert in the expected covenant based on rights. Now, this would make a non-enforcement.
Samuel O. Pruitt, Jr.: I'm not sure I understand your approach Justice Fortas, but let me put it this way. The -- the measure gives a property owner the right not to enter into a contract of sale of his own property for whatever reason. It does not give him a right, however, to reduce or perform a contract that he has entered into.
Abe Fortas: I understand that. But what it does do is to inhibit the State from not knowing restrictive covenants if the -- in -- in an individual lease or in an individual deed. The State cannot outlaw restrictive covenants as I read this.
Samuel O. Pruitt, Jr.: I would and if I follow you --
Abe Fortas: -- under a restrictive covenant a property owner declares in effect that he will not sell to -- and somebody accepts on a deed with the restrictive covenant. In other words, that his bearing is to declare that he will not sell to a -- a Negro.And as I understand, as I read the statute that -- for an arguable that the State will have no power to an enact such law but then enact such law it would not be enforceable.
Samuel O. Pruitt, Jr.: Now we -- I don't read that it permits that kind of covenant, Mr. Justice Fortas, particularly in view of the effect that a Statute, specifically outlaws --
Abe Fortas: But then permit that kind of covenant, but what it says by constitutional provision is that the individual may sell, lease, or rent in his property as he chooses, regardless of what the State has provided. (Inaudible)
Potter Stewart: I would have -- I would have supposed that the first paragraph of section 26, expressly makes invalid and unenforceable -- a restrictive covenant, because that paragraph says, neither the State nor any subdivision or agency, thereof, and I would assume that would include the state court, shall deny, limit or abridge, directly or indirectly, the right of any person who is willing or desires to sell, lease or rent part or all his real property, to decline to sell, lease or rent such property to such person or persons as he, in his absolute discretion, and I suppose that we give him the right to violate the conditions of the restrictive covenant, wouldn't he?
Samuel O. Pruitt, Jr.: It certainly would prevent a court from enforcing any breach of that covenant and not withstanding, the federal rule because that would be state interference with the transferee's right to dispose of his property.
Abe Fortas: Do you agree that the phrase neither the State nor any subdivision or agency includes state courts?
Samuel O. Pruitt, Jr.: Yes.
Abe Fortas: That's binding on the state courts, too.
Samuel O. Pruitt, Jr.: Oh, yes. As I was saying, the basic purpose of the measure aside from reserving to the people, the right to change the rule in the future.
Hugo L. Black: A right to what?
Samuel O. Pruitt, Jr.: To change this common-law rule in the future. The basic purpose of this measure was to re-establish in California this long-standing common-law rule. This rule, as we see it, relates solely to the conduct of private persons with respect to private property in their dealings with other private individuals. And accordingly, it's not within the frame of reference of the Fourteenth Amendment. We are assuming and the court below so held as we read the decisions of this Court as recently as the last term. This Court has held in effect that there is no self-executing right of action under section 1 of the Fourteenth Amendment, in favor of a private person who is denied access to private property for a reason which could not properly be relied upon by the State under the Fourteenth. From that assumption, the question becomes whether the common-law rule becomes offensive to the Equal Protection Clause, when a State first modifies the common-law rule by adopting a statute and thereafter, re-establishes the common-law rule by repealing the statute. Here again, it seems on analysis, there is no violation by the State of any federal right of the person discriminated against. While this common-law was rule -- was in effect, he had no federal rights. While the statutory is in effect, he had only a state right under that statute -- under that statute. And so it should follow that after the statute is repealed, that it still has no federal right of action.
Abe Fortas: I suppose this was applied -- your argument would apply equally to a hotel in San Francisco, let's say, in Los Angeles that said that it won't rent a room for a Negro, wouldn't it?
Samuel O. Pruitt, Jr.: Well, this measure is specifically excludes, Mr. Justice Fortas, all places of public accommodation --
Abe Fortas: Oh, I assumed, sorry. Yes.
Samuel O. Pruitt, Jr.: -- and places providing transient lodging, accommodations by a hotel and a motel or other similar public places that excludes public accommodations, that excludes property owned by the State.
William O. Douglas: Would your argument distinguish them, apart from that exception that those who are in the business of renting apartments are different from those who are in the business of renting hotel rooms as a matter of constitutional law or theory?
Samuel O. Pruitt, Jr.: Well, I would say that -- that this constitutional question would be substantially the same with respect to public accommodations and business rentals. But I do believe that the public accommodations in this case is a little easier to decide there is a constitutional question, than private residential property -- with property which never had normally been opened to the public on a -- on a transitory basis or kind of the like public accommodations.
Speaker: Well, with accommodations, you'd come to a serious question of federal preemption don't you?
Samuel O. Pruitt, Jr.: Well, That is correct, certainly.
Potter Stewart: And federal preemption by a statutory enactment of Congress and as well as the problems of the interstate commerce?
Samuel O. Pruitt, Jr.: That is correct. And of course, I think in the absence of federal activity in that area that there is no constitutional right to access, to a place of public accommodation, private -- public, privately owned public accommodation under section 1 of the Fourteenth Amendment.
William O. Douglas: When you get into this field of the apartment house activities, you're certainly getting pretty far away from the picture of the old log cabin and the -- the owner's right to dispose of them, aren't you?
Samuel O. Pruitt, Jr.: That is correct. It relates everywhere. However, though, Mr. Justice Douglas, from the rental of a room in your own home where your family lives to a multiple apartment building of a great size and obviously, a business entity, but as we shall indicate, we think the Constitution doesn't draw the line as to where those conduct is proper and where it isn't proper. That is strictly a legislative matter either by Congress under a constitutional grant of power or by the State acting under its police power to decide which of this -- what -- what portion of this conduct, if any, should be prohibited by the imposition of governmental sanction. Now, the court below, in holding that this reversal of legislative policy was a violation of the Equal Protection Clause, creates an anomalous result, it seems to us, that would in effect, make it possible for any local legislature, any place in the country. To create a federal constitutional right by adopting a regulatory statute which should have no constitutional mandate to adopt, and thereafter, repealing it. Thus, it's -- it's hard to conceive of a species of federal right that can be created merely because a particular majority of a temporary legislature adopts a regulatory statute and then repeals it.
Speaker: (Inaudible)
Samuel O. Pruitt, Jr.: Well, the California Supreme Court, speaking of the holding of the court below, as I read their decision that there would be no constitutional difficulty with this measure had it not been for the fact that there was a statute enacted.
Speaker: (Inaudible)
Samuel O. Pruitt, Jr.: No. The constitutional right, as I understand it, that the constitutional right which the California Court said, this respondent said, Was the right to have that statute prohibiting the conduct of petitioners stay in effect, notwithstanding the effort of the people to repeal it.
Speaker: Not have it repealed.
Samuel O. Pruitt, Jr.: Not to have it repealed.
Speaker: (Inaudible)
Samuel O. Pruitt, Jr.: It has the same effect, it seems to me, Your Honor, and so --
Speaker: (Inaudible)
Samuel O. Pruitt, Jr.: That is correct. And according to the theory of the court below, this would vary from place-to-place. There'd be no such constitutional right in Illinois, for example, or in Texas because they don't have any regulation on the subject.
Speaker: Are you suggesting (Inaudible) section 26, just as though its read that -- hereby declare that the underlying Unruh Act is hereby (Inaudible)
Samuel O. Pruitt, Jr.: No. I don't think that all it says. And it doesn't go even quite that far. It repeals a portion of the Unruh and Rumford Act to wit, the portion relating to the --
Speaker: But do think that -- do you think the California Supreme Court decision would've (Inaudible) the legislative state of California is simply (Inaudible)
Samuel O. Pruitt, Jr.: We do, Your Honor. When I read it that's what it says.
Potter Stewart: Logically, if the Unruh Act position is determined within the Rumford Act or in fact, provisions of the California Constitution, which have then been replaced by Proposition 14. I gather you think the California Supreme Court would've said that even that constitutional change could not be met.
Samuel O. Pruitt, Jr.: That is correct.
Speaker: Or are you saying that -- that a -- that a legislature may repeal an Act and it may and the same Act say, Type of discriminations are hereby authorized.
Samuel O. Pruitt, Jr.: I would say yes, unless that has the effect of encouraging people to discriminate in a way that's forbidden by the Fourteenth Amendment. I don't think this measure does that. The way Your Honor quoted, it might.
Hugo L. Black: Thank God, that I may be wrong. In fact, all you said just simply state that the State here has adopted its policy, a state policy, in a way that is a valid method of providing as a person who owns a piece of a real estate to sell it to anyone he'd choose was on his own terms without regard to race.
Samuel O. Pruitt, Jr.: That is correct, Mr. Justice.
Hugo L. Black: And what you are saying is that policy does not validate federal constitutions.
Samuel O. Pruitt, Jr.: That is correct.
Speaker: When did California pass a law saying that no apartment has to be sold to a Negro owner, investor?
Samuel O. Pruitt, Jr.: No, of course not.
Abe Fortas: Did California adopt the constitutional provision of anything, whether it's valid in the face of the Federal Constitution?
Samuel O. Pruitt, Jr.: No.I believe not, Mr. Justice Fortas. I should (Inaudible), but that is not what this measure does.
Speaker: What would be the barrier, the constitutional barrier?
Samuel O. Pruitt, Jr.: The State -- the state authorizing the use of its coercive power to prohibit a citizen of this country from acquiring property, solely on grounds of this race. That would be the constitutional defect in that measure.
Hugo L. Black: You are saying that it'd violate the provision which says no State could pass a law denying equal protection of the law.
Samuel O. Pruitt, Jr.: Certainly.
Hugo L. Black: You are saying, yeah, they haven't passed any law --
Samuel O. Pruitt, Jr.: That is right.
Hugo L. Black: -- that'd declare a policy that a person can sell to anyone he chooses on his own decision?
Samuel O. Pruitt, Jr.: That is exactly right, Mr. Justice Black, and I think --
William O. Douglas: But it's more than that is what the -- it's more of a rental policy, isn't it? We're dealing with the rental of apartments, aren't we?
Samuel O. Pruitt, Jr.: In these two cases we are all of a measure, would cover a sale, as well.
William O. Douglas: Yeah. But these are not the sale of cooperative apartments, are they?
Samuel O. Pruitt, Jr.: No. These two cases here are rentals, as a matter of fact, month-to-month rentals of these apartments.
William O. Douglas: So, it is a phase of the larger housing problem.
Samuel O. Pruitt, Jr.: Yes, it is that. But this provision, Mr. Justice Black, is nothing more than a statement in the California Constitution of what the common-law rule is in 41 States of the Union --
Hugo L. Black: I wasn't thinking about the common-law. I was thinking about the fact that the State did enact after the policy. A state can enact policies, but sometimes, by common-law, which is legislation by the courts or by action by legislation. What you are saying is, they've established the state policy if they can do it. That -- but any individual who owns real estate can sell or you say here, rent, (Inaudible) such person as he see it fit. He doesn't have to take in regard this policy, as the state policy.
Samuel O. Pruitt, Jr.: That is right.
Hugo L. Black: But it is not a law which forbids him or which coerces --
Samuel O. Pruitt, Jr.: No. That is correct. It gives the property owner the freedom to choose and I should suggest the responsibility to act wisely in the exercise of his freedom. It's the same as any other free conduct that we recognize in this country that merely by giving people freedom from governmental regulation doesn't constitute authorization for abuse of that freedom. I'll reserve the balance in my time.
Hugo L. Black: And there's one other thing in your argument, as I suppose, is that the Court, no more the legislative body can challenge and invalidate a state -elected policy is valid in the selection.
Samuel O. Pruitt, Jr.: That is correct, Your Honor. The -- it seems to me, under the Federal Plan in the first place, the problem here is one about that state control, at least, in the absence of Congressional Legislation. And secondly, that in this area, where we're not talking about protecting a constitutional right, we're talking about protecting a right of one individual against another individual. But in that broad area of conduct, the legislature is the proper institution of Government to decide where the line should be drawn. The legislature --
Hugo L. Black: In the absence of the violation of the federal constitution.
Samuel O. Pruitt, Jr.: I beg your pardon?
Hugo L. Black: In the absence of a violation of the Federal Constitution.
Samuel O. Pruitt, Jr.: That is correct. And I'm saying this would not apply where we have a constitutional right as being infringed by the State. It would not apply, for example, in the -- in the case of a property owner who had a constitutional right to exclude a trespasser, for example, for any reason. But in the broad middle area of conflicting rights and responsibilities as between individuals, where nobody has a constitutional right to have somebody else recognize that right, but only a right to have it if the law says that certain conduct shall be permitted. By law, I say, means the judgment of a legislature, not the judgment of a court.
Earl Warren: Mr. Selvin.
Herman F. Selvin: Mr. Chief Justice, may it please the Court. It will, I think, perhaps, conduce to appropriate analysis of the issue in this case, if we stop for a moment to see just what it is that section 26 does, what it was intended to do, and how it operates to accomplish that intention. Section 26, is not, a mere declaration of policy to the effect that owners of residential property may deal with those with whom they please. It is a prohibition upon a withdrawal of powers of state government to deal with racial discrimination in the sale, rental, and leasing of residential property. It says in so many words, that neither the State nor any its agencies, and that of course includes the legislature, it includes the Courts, it includes the executive branch, but not the people. That it includes the people acting as a legislature, but not as a constitutional convention. They could repeal -- they could repeal their own amendment to the Constitution as they could add one.
Potter Stewart: That is part of the governmental apparatus in California.
Herman F. Selvin: It is. There's no question about that. And that is what makes section 26 the clearest example of state action, the fact that it is legislation-adopted by use of the apparatus of -- of California State Government.
Speaker: It is also says, It does paralyze the government.
Herman F. Selvin: It paralyzes all the branches of but except the people acting through the initiative or perhaps, well, through the initiative, because there would be no occasion for a referendum if the legislature is paralyzed. It does not paralyze -- it does not stop that. But let me -- let me say this on the side for that. The possibility that some statute or some state constitutional provision, may be repealed, has never prevented this Court from determining the question of whether so long as it exists, it is constitutional under the Federal Constitution. And section 26 certainly exists, it has been and it was invoked in these cases, and the people may repeal it. They may amend it, but as long as it is there on the statute books or in the constitution of California, the question of whether it so involves the State in private racial discrimination as to make the Fourteenth Amendment applicable, must be met. Now, that question -- that question of whether it involves the State in private racial discrimination is not avoided. It is not avoided by saying that all section 26 does is to repeal the Rumford and Unruh Act, sort of repeal whatever legislation prohibitory of racial discrimination in housing may have existed in California at the time that section 26 was adopted. It does not avoid the Constitution.
Speaker: Well, let -- let's say that I gather this -- this is an argument that we can keep the question before as -- as if there were no Unruh Act and if there were no Rumford Act at all.
Herman F. Selvin: Yes, Your Honor. That's true. The significance of Unruh and Rumford is that it is part of the circumstances leading to the adoption of section 26 which stamped upon it the indelible and inescapable purpose of authorizing racial discrimination in housing legislation --
Abe Fortas: But suppose all this -- suppose all the Constitutional Amendment have then was to repeal pro tanto the Unruh and the Rumford Act, would your argument still apply?
Herman F. Selvin: It would apply in part although I regret to say that I was unable to convince the state court that it should apply just to prove to the contrary, notwithstanding.
Abe Fortas: I don't understand that.
Herman F. Selvin: I'll elaborate on that question. I am prepared -- the argument, in fact I'd do one on the strength of an -- of the analogy to this Court's decision in Evans against Newton, on the strength of the analogy to this Court's approval of the decisions of the Fourth Circuit in the South Carolina white primary cases. I am prepared to argue that purposeful repeal for the purpose of permitting private persons to do that which the State cannot do, is itself a denial of equal protection under the Fourteenth Amendment. I make that argument in the state court in the briefs and orally. And the only response I got to that argument was a statement from the bench by Mr. Justice Peters, I do not agree Mr. Selvin. The court below did not go on that ground. We have argued that ground here. And if I may, without elaborating on that at this point, before I conclude I may take that up again and show what the analogy to Evans, to Terry and of the other cases that I have mentioned if --
Abe Fortas: But it's a little harder, isn't it, to maintain that on my suppositious case that they say the constitution -- this Amendment just repealed pro tanto, Unruh and Rumford, than it to when you -- when the constitution amendment does as it does here, which is to prescribe a across-the-board -- across-the-board innovation.
Herman F. Selvin: I'm compelled to say for variety of experience, it is very much wider, Your Honor. The fact is, on the strength of a simple repealer without any history, without any context of -- of purpose and intention it's practically, and perhaps, should be impossible. But when -- when you can show behind that repeal, the purpose, the purpose to avoid or evade constitutional restrictions upon the State, by standing by while private persons assume some activity that is denied to the State and clearing the way for those persons to assume and carry on that activity, you have a situation that this very much -- that is very much like South Carolina's repeal of their primary laws, in order to permit a private organization, the South Carolina Democratic National Party to exclude Negroes from their apartment. Or very much -- or very much like the action of the -- of the so -- of the Jaybird Association and Terry which was a private organization and acted -- and acted without any expressed delegation or even authorization from the State. Purpose in repeal --
Speaker: How are we supposed to -- how are we supposed to ascertain that purpose?
Herman F. Selvin: I'm sorry Your Honor?
Speaker: How do we ascertain that purpose of which is the -- it wasn't what it was, and -- we don't get it from Supreme Court, do we?
Herman F. Selvin: I think we do. I think by reference to the valid argument there, it's there. But you can obtain it in two ways. One from the inherent --
Speaker: But this -- this wasn't -- in its approach, what you're thinking now?
Herman F. Selvin: Oh, no. It didn't -- didn't go on the -- it didn't go on the base -- it didn't on the basis of purposeful repeal. The lower court -- the state court did not base its invalidation in section 26 --
Speaker: Oh, I understand.
Herman F. Selvin: -- on the basis of purposeful repeal, but the purpose -- the purpose has been expressed by the official voice of the State of California. This being an initiative measure, the state of -- the law of California requires that every voter be given a so called valid argument. The law of California provides for the selection of the person or persons who will write that argument. The State of California prints and distributes that argument to every voter, and in the argument that accompanied section 26, it is said in so many words, That adoption of this measure will restore the right you've lost under Rumford to refuse to sell or lease residential property on the ground of race, color, national origin, or religion. It is --
Hugo L. Black: That is if they were submitted to the people.
Hugo L. Black: Yes. Yes, it was. And -- and the vote in favor of it was, I think it's fair to say, overwhelming. It was. But just as --
Hugo L. Black: Do you think the Fourteenth Amendment compelled California to pass any law in regard to that Amendment? But can it rest on what it has to do under that Amendment alone. Like it's one point.
Herman F. Selvin: Oh, no. I don't -- we don't have to argue. We do not argue that the Fourteenth Amendment compels the State of California to rest -- to pass any law.
Hugo L. Black: That is if it doesn't -- that they express their desire not to do it?
Herman F. Selvin: But, oh, they've done more than that. They've expressed more than the desire. They have adopted an official policy of making racial discrimination a constitutional right.
Hugo L. Black: If that is an official policy against -- to protect people to sell their properties to whomsoever they please without regard to race.
Herman F. Selvin: What it has done.
Hugo L. Black: Now, if the Fourteenth Amendment doesn't prohibit that except, find that within their property.
Herman F. Selvin: Well, but in the first place, Your Honor, what the State of California has done through the vote of its people is to make a freedom of racial discrimination in housing a constitutional right. I state constitutional right, because it provides that the State shall not impair abridge or limit the right of an owner of residential property to sell or refuse to sell, lease or refuse to lease as he in his absolute discretion determines.
Hugo L. Black: Now, if the Fourteenth Amendment doesn't prohibit that, why doesn't the State have the right to proceed.
Herman F. Selvin: The Fourteenth Amendment doesn't operate directly to prohibit private conduct, but the Fourteenth Amendment does operate to prohibit the State, from involving itself in discriminatory private conduct.
Hugo L. Black: That just -- that just prohibits the State from involving policy which says, We'll have no part of it, either way we will act only in court, go justice for, and no further as the Fourteenth Amendment requires.
Herman F. Selvin: But the State has said more than that. It has said, Not that we will simply stand on the sidelines and do nothing. It has said, that the property owner's right to discriminate on the ground of race and color is now an absolute constitutional right about which the State can or will do nothing. By that -- in that way, it has authorized -- it has authorized the discrimination and has encouraged them.
Hugo L. Black: Well you -- you file that too quickly on your -- as your conclusion. I think, too quickly. What the State has said is we're going to adapt to policy on this purpose. It will be that we don't have no policy of value, except what the Fourteenth Amendment compels.
Herman F. Selvin: It has not said that, Your Honor. It has gone -- it has gone substantially farther by saying -- the Fourteenth Amendment does not say that I have a right to discriminate on racial ground. But section 26 does say that as a matter of California constitutional right, I have that -- I have that right and it's an inviolable right.
Hugo L. Black: Does the Fourteenth Amendment say that it said there that no State shall have the right to discriminate on the ground of race, no person in any State.
Herman F. Selvin: The Fourteenth Amendment -- what the Fourteenth Amendment provides is that no State, no State may discriminate. And we do not say, we do not say and this -- and the California Supreme Court did not say that the Fourteenth Amendment, by its own force, prohibits private racial discrimination. What we do say and what the Supreme Court of California said was that if the State involves itself in private racial discrimination, it is prohibited by the Fourteenth Amendment. And our position here is --
Hugo L. Black: Does it say if it refrains from involving itself in it that it should be illegal?
Herman F. Selvin: No. If it refrains, but if it -- if it actually involves itself in it, by some official expression of the State's policy or what you call it that on section 26 is that if it involves the State in private racial discrimination, why then, the Fourteenth Amendment applies. Not by its own course against the private conduct, but against the vehicle of the State's involvement. And the vehicle of the State's involvement is section 26. Now, how does section 26 involve the State? In the first place, it makes a constitutional right out of racial discrimination. In other words, it has authorized it. Now, to authorize is not necessarily the course of --
Hugo L. Black: (Voice Overlap) need to authorize, since then we'll just have nothing to do with it.
Herman F. Selvin: Well, in the one case, by authorizing, you have given the stance of approval, you have put behind the practice, the power and the prestige of the State, and as section 26 does, you have immunized those who indulge in the practice from any State sanction against it.
Hugo L. Black: You said the State won't prosecute (Inaudible)
Herman F. Selvin: Oh, I said more than that. The State won't do anything. They can't do anything, whether to prosecute, whether to pass civil legislation, provide civil remedies, provide a mediation system, which is what the Rumford Act does, among other thing, and all of that. Now, I -- I regret that I -- I can't make clearer the distinction that I see between invoking the Fourteenth Amendment by its own forces of prohibition of private conduct, which I think everybody -- not everybody, but most people agree.
Speaker: You admit in that regard?
Herman F. Selvin: And refusing the Fourteenth Amendment to prevent state action of some sort that involves itself in the private conduct. The one case, the Fourteenth Amendment applies to something it wasn't intended to, private action. And the other, it applies to exactly what it was intended to apply to, the action or conduct of the State. Now, if the State authorizes, if the State encourages, if the State withdraws, and withholds all remedies for any injury caused by racial discrimination, it has, I think, certainly has involved itself in the racial discrimination that takes place. It's authorized as in -- well, it was in McCabe. All that was done in McCabe was railroads were authorized to deprive the dining and sleeping cars for white persons only. They weren't compelled to do it, they weren't compelled to discriminate, but this Court said that if the -- if the railroad went ahead and did that, it would -- it would be unconstitutional discrimination. (Inaudible) The radio programs on the street cars are the crams here in Washington. State didn't compel or coerce that -- those programs being broadcast. All that the State did or the Government, this is a Fifth Amendment situation, the district situation, was that the Public Utilities Commission -- the Public Utilities Commission, refuse to prohibit the practice on the ground that there was no -- no damage to the public interest to convey public interest.
Speaker: But I think there was only dissenting opinion in your favor in that case, wasn't it?
Herman F. Selvin: Well, I think the majority opinion was heavily -- the opinion that -- I don't know whether Your Honor is referring to the same opinion, but I think that was neither dissent nor concurrence. That was an abstention, was it not, Your Honor?
Speaker: Mr. Selvin, if somebody brought that these plaintiffs had brought an -- brought an action after this constitutional amendment and the California State Court had alleged that there was a -- that there was a common-law principle that gave him a cause of action on account of a racial discrimination here, would the California Court have to dismiss the action at threshold because it was constitutional amendment? Assuming that constitutional amendment is not --
Herman F. Selvin: That's in section 26.
Speaker: Hmm?
Herman F. Selvin: The Clause of section 26?
Speaker: Yes, -- (voice overlap)
Herman F. Selvin: The court could not --
Speaker: Not I suppose -- not I suppose second that the Congress of the United States pass a law against discrimination in housing and authorized enforcement in the state courts with the section 26 and affect that situation.
Herman F. Selvin: Well, not their rights (Inaudible)
Speaker: Unless if there would be preemption there. But apart from the preemption doctrine is at the thrust of the section 26 -- do you agree that section 26 does affect the jurisdiction of the courts as well as the legislature of California.
Herman F. Selvin: But you see, it does more than affect the jurisdiction. It plays down the substantive principle -- the substantive principle, but racial discrimination it's a right about which the State could do nothing.
Abe Fortas: Is there any indication that where -- as to whether there was a common-law right of action in California without reference to Unruh or Rumford that would affect the situation?
Herman F. Selvin: Well, we have -- we have argued although the state court did not -- did not -- to place his position upon this ground, we have argued that one of the abridging aspects in section 26, is that it destroys the right of petition to the state court to recognize or create a common-law action for racial discrimination, as the California Courts did in the case of racial discrimination of the labor union, but the -- the question of whether -- had there been no section 26, had there been no Rumford or Unruh Act, the question whether we would have a situation any different from the one that is now created by section 26, assuming for the purpose of that, that section 26 does nothing more, but create a reversion in time back to the situation before Unruh and Rumford. The question there obviously, ties right in to Mr. Pruitt's invocation of the transcendental issue of a form of our government because it brings us right up, it -- it seems to me, it brings us right up to the question of, What is -- what is the substantial content of the doctrine of state action? Now, it isn't merely a literal adherence to the words no State in the Fourteenth Amendment. Why do we have the requirement that the Fourteenth Amendment does not have a direct prohibitory force against private conduct, but only against the conduct or the action of the State? It is -- if I read my history, if I read these first civil rights cases correctly, it is because of the adherence to the proposition of the kind of federalism upon which this country was founded, requires that matters of local providence should stay local unless the State in -- acts in such a way, a respect of them is to violate the Federal Constitution. Now, what is the meaning of that? It was referenced to racial discrimination. Before Rumford and Unruh, or that legislation, it was, I suppose, true to say, legalistically true, that was one free to refuse to sell or rent on racial grounds. That was true only, however, because of state in action. The State of California had never got around facing up to the problem. I'd never got around doing anything. It had drifted. It had drifted into the policy of permitting racial discrimination, not permitting, but that, at least, tolerating. Now, if we let inaction, if we let inaction be the approval of state action under the Fourteenth Amendment, then we have centralized practically all regulatory control here in Washington because the great bulk of man's activity, the great bulk of man's activity are carried on lawfully only because the State has never gotten around to prohibiting them more regularly.
Speaker: Well, the difficulty that I have is that, if the people of California say to their legislature, If there's going to be any legislation on this subject, we're going to exercise that power through the process of constitutional amendment. Now, if that is what section 26 amounts to, that is, it presents some very difficult problems in your point of view, obviously. On the other hand, if section 26, is a direction to the California Courts to that -- yet saying in effect that they cannot exercise powers which they would otherwise have. So it might be that that is a very different kind of a matter because it's not the people withdrawing some power that they have pro tanto with growing power that they vested in the legislature, but it is -- it is a qualitatively, a different matter, at least this is argued correctly.
Herman F. Selvin: There is a difference between the two -- the two effects of the sections supposed, but of course, section 26 is not limited barely to a declaration of hereafter. Any California legislation dealing with racial discrimination must be adopted by the vote of the people. It goes beyond that. In goes beyond that because a necessary operation's in effect until such times the people act in the future it has made racial -- freedom of racial discrimination, I should take a constitutional right. It is whatever the Constitution -- made it inviolable, and as matter of fact though, while -- while it can -- it can have a much broader operation under this, had the least cases, it was what precipitated the question in these cases because in -- until section 26 was adopted, the California courts had no reason to dismiss the cases or to have to argue with anything, but hear them on the merits and decide what relief, if any, the plaintiffs had -- were entitled to. But as soon as section 26 came on, the effect of section 26 was to remove those cases from the power of the court to deal with in any effective way. And for that reason the trial court in Reitman dismissed or under the judgment on the pleadings. The underground situation is slightly different. Well, now --
Hugo L. Black: Well, why do you say it removed the jurisdiction in the California Court?
Herman F. Selvin: I didn't hear you, Your Honor?
Hugo L. Black: Why do you say it removed the jurisdiction of the California --
Herman F. Selvin: They didn't remove the jurisdiction, they removed the power that was the -- that was a loose use of language and I thought, what it did was disenable the Court from rendering any relief that would in any way abridge, limit --
Hugo L. Black: It didn't -- it didn't relieve them from it, if the Federal Constitution forbids it?
Herman F. Selvin: Oh, certainly not. That -- that's why we're here. And I mean, that's why we're as respondents rather than petitioners, but the --
Hugo L. Black: But then that was in court -- Federal -- the state court have (Inaudible) to force Federal Constitution?
Herman F. Selvin: Well, that's true, but this Amendment purports -- this Amendment purports to deprive the court, the state courts of any power to limit or abridge or impair the right --
Hugo L. Black: Out of state power, but not -- not (Inaudible)
Herman F. Selvin: Yes, out of state power. That's right, out of state power. But the only way the court can be reinstated with power, through the operation of the Federal Constitution, is for some court having jurisdiction to say that the attempt of the -- an abridgement under section 26 cannot -- cannot --
Hugo L. Black: Abridgement of what? The Fourteenth Amendment?
Herman F. Selvin: Abridgement of the --
Hugo L. Black: Of the Fourteenth Amendment?
Herman F. Selvin: Yeah, well, the -- of the power -- or the abridgement of the power of the court to render such relief as is required by the law of the land, which may be the Fourteenth Amendment or something else.
Hugo L. Black: No, no, the state of the law is the federal government.
Herman F. Selvin: The law of the federal government -- the law of the federal government. But --
Hugo L. Black: Now, if you can get back in -- I -- I would like to -- yeah, every argument you have is why this violates the federal amendment, the Fourteenth Amendment?
Herman F. Selvin: I -- I could summarize it but then I will elaborate on it, but I can summarize it one summarize it in one sentence because it involves the State in the racial, in the private racial discrimination.
Hugo L. Black: Well, that's a loose way of saying. Does it -- does it mean that the State has taken action by writing a law which tells the people that they are free both from the State and federal government of enforcing, the -- the right of -- against self discrimination?
Herman F. Selvin: It has -- it has told the people that they are free to discriminate, insofar as any law of the State is concerned.
Hugo L. Black: Against it -- it's told the individual as if they're free to sell according to their own wishes without regard to color here.
Herman F. Selvin: Not just told -- told the individual. It has told the whole state so --
Hugo L. Black: Well --
Herman F. Selvin: -- just as -- just as if I may say so.
Hugo L. Black: (Voice overlap) whole state it should do it. It said that individually.
Herman F. Selvin: But -- well, it has told -- it has said so, exactly as how was -- how was the State of Louisiana involved -- involved in private discrimination when it required the race of the candidate to be put on the ballots? This Court said, that having regard to known private attitudes and pressures upon Negroes, the mere statement of race on the ballot was an encouragement, an invitation to racial discrimination, although certainly, the State didn't coerce it or command in that case. Now, what has California done here? It has said to these people, You are authorized. You have a constitutional right to discriminate on racial grounds. If you do, insofar as the State is concerned, if you do, nothing will happen to you, insofar as the State is concerned. Is not that as what you mean, encouragement as the simple statement, Negro, opposite the name on a -- on a ballot And the State cannot encourage, the State cannot encourage racial discrimination. It may be, it maybe as Mr. Pruitt has argued in the brief, as I don't -- I don't concede entirely. It may be that the State can remain inert in the face of racial discrimination or indifferent to it, but if it acts, if it acts in the field of racial discrimination, I submit that the Fourteenth Amendment, the law requires that it can act in only one way, and that is against it. Now, the State of California has acted.
Hugo L. Black: You mean it can't say it if it wants to remain inert. We want to remain inert, we're going to pass no law that will -- that we will enforce and this to you, on the basis of the State of Florida. That leaves it pretty inert, doesn't it?
Herman F. Selvin: Well, I guess that leaves the power also. It's not inert of police powers. And by withdrawing, by advocating his responsibility of at least supplying some protection, the State cannot refuse to protect the federal right and yet it purports to do so. In Mulkey -- in Mulkey, the state court dismissed the complaint because section 26, because of the operation of section 26, now that was a trial court. The State's -- the State Supreme Court rescued the situation on the ground that I think you are -- you have in mind here, you are on the ground that the Federal Constitution prevented -- prevented any such abdication or abnegation of responsibility and what?
Hugo L. Black: Of course if it does that's settled, to skip the Federal Constitution, does it?
Herman F. Selvin: Sure, that's settled. It settled it. But the Federal Constitution has to apply the state action. And now, what I am trying to isolate at the moment is what it is that California has done that offends the Federal Constitution. And what it has done, is so far as it was within its power to do so, it has told its people that they are free to discriminate.
Abe Fortas: Well, isn't it, Mr. Selvin, isn't it just that it's told its people, but rather that the people have told their legislature that the legislature which is the ordinary body of the law-making may not have to implement what might have (Inaudible) by law are federal guarantees. The state action in that sense, I assume people can tell the people anytime they want to. But here, what the people have done is to say that the ordinary process is in the State, that is say, the enactment of legislation shall not be available for the purpose of well, preventing racial discrimination.
Herman F. Selvin: In fact this is what the State has done? Then has it not in effect -- in substantial effect encouraged those who want and are willing to discriminate? And isn't that encouragement just as much on constitutional state action as on a higher plane, coercion would be? That -- that is our point and that's what I meant when I said that insofar as it as within the power of the State to do so, of course, the State can't repeal the Constitution of the United States and incidentally, not all 18 million people of California can repeal the Constitution of the United States, as I think this Court told Colorado in Lucas. But -- so that the fact that the people adopted this Amendment is beside, but the State, insofar as it is possible for it to do so, has assured its citizens that nothing is going to happen to them on account of racial discrimination. Isn't it assumed that all it is. Assume that all of section 26 is, it's a more or less academic preachment to its people. Is it any the less of an encouragement in that regard, than the statements issued by the Mayor and Chief of Police in Lombard? They weren't coercive, they weren't binding on the people, but they published statements saying, "Don't protest." And that -- and it was that part, that activity on the part of two city officials that this Court -- that this Court held to be the involvement of the State in the private racial discrimination that was going on in that case. Now, here's a statement published in a newspaper in Lombard. Here is a provision of the said Constitution of California found on the same article as it guarantees a free speech religion of the press. Isn't that -- isn't that some kind of an encouragement? And if it's an encouragement, it must be an involvement within the meaning of the decisions of this Court, I believe. Now, when you have authorization by making it a constitutional right, when you have encouragement, when you have the withdrawal of the State from the field and the abdication of whatever responsibility it may have for providing its citizens with remedies for injuries, you have, I submit, a fairly strong case of involvement. Now, there are -- what I have said, insofar as it applies at all, is equally -- is applicable to the two cases that are here under the one written. I'm not going to say anything about the Shelley Doctrine. When Mr. Wirin's turn comes, I think, he will take care of that. I'm going to say very little about separability, because it is my understanding that the Solicitor General may touch on that subject. Separability or severability, of course, is a state question, but I would like to just devote, to explain what it was that the court below held in respect to severability. Section 26 contains not a single word of repeal. It doesn't say the Rumford Act is repealed, the Unruh Act is repealed or anything else is repealed. It lays down a general proposition that the right -- the right to refuse to sell, shall not be limited, abridged, or impaired by any of -- by the State or any of its agencies. The reason Rumford and Unruh are deemed to be repealed by that, is because they are inconsistent with that substantive proposition of law enacted by section 26. Now, it is that substantive proposition that involves the State by our submission, that involves the State in the private conduct, and therefore, it is that substantive proposition of law that raises the constitutional questions that are being argued here. Unless -- unless that substantive provision is itself valid, there can be no repeal because repeal is a function of the -- is a function of the substantive provision. What the California Court held was, and this is California Law, and it may be good law or bad law, but it's California Law and for this purpose, it's conclusive, because severability is a state question. What the California Court held and all that it held, this discussion will be found on pages 29, 30, and 31 of the record in this case. Then they did not go in the law or in the convolutions to which Mr. Pruitt referred, at least, not as I read the opinion. What it did hold was simply this, that we can't rewrite the statute. If we can excise the part that renders the statute unconstitutional, and what is left is constitutional, we will give force to what is left. But here, here is the thing that's unconstitutional. The part of the statute that's unconstitutional is this one sentence that establishes the substantive proposition of law. Excise that from the statute and there's nothing left to effect that it'd repeal. That was the California Court's decision on severability and as -- in complete accord with the California decision, and it is entirely a matter for the state court. Now, I have I think a moment or two before --
Speaker: Well, Mr. Selvin, could I just ask you, do you think that all that you've said up to now is a -- is a -- is suggesting the less that we affirm on the grounds used by the -- by the California Court or do you say that, that at least you affirmed one of the grounds?
Herman F. Selvin: No, Your Honor. I -- I invoke every ground that is properly in the case, Your Honor.
Speaker: Yes, but that some of them are grounds that the California Court is not.
Herman F. Selvin: Some of the grounds that the -- some of them -- at least one of them is a ground that the California Court expressly disagreed within in its opinion. That's the question of a -- that's a question of an affirmative duty to protect.
Speaker: Yes.
Herman F. Selvin: One of them is a ground with which they disagreed by ignoring it. That is what I call purposeful repeal.
Speaker: And that involves a characterization of Proposition 14 in strictly local terms?
Herman F. Selvin: The purposeful repeal? Well, it involves --
Speaker: I mean, those are factual analysis --
Herman F. Selvin: Yes.
Speaker: We don't have the help of the California's Court zone.
Herman F. Selvin: That's true, Your Honor. That's true. But when I say that I've local grounds, Your Honor, I am simply plagiarizing a comment made by a District Judge in a record with which I once had the deal. What he's saying in objection, he invoked all ground, so I do the same thing here, Your Honor, and I think with precedent.
Potter Stewart: Well, it seems to me that the -- I -- I haven't read the Hill case, the Hill case which was referred to the brief, the third case. But I understand the reasoning of the court at least, and the result on that case, it indicates that the California courts rather accepted your argument about repeal of the two earlier statutes, because there, since there had never been any statute, they said there could be a private discrimination, am I not correct?
Herman F. Selvin: I -- I'm hopeful. I hope that Your Honor's analysis of the opinion is correct. It is not expressed in the opinion. It is not expressed in the (Inaudible) opinion but one in Mulkey. My only --
Potter Stewart: How do you explain the Hill case?
Herman F. Selvin: Well, the Hill case, so the absent -- absent any legislation on the subject, there was -- there was no common-law action. There was no action in California for a relief on account of the racial discrimination. And Hill didn't bring himself within the particular statute there because he had -- he didn't have -- he didn't have the records of type -- the records of type of dwelling that was involved in the statute -- and the legislation that applied in California. And the argument that California was obligated under the Fourteenth Amendment to providing with protection against this -- against private racial -- disqualification is expressly rejected in -- in the amending, the modified Hill opinion, the modification of the Hill opinion. I don't say to question about -- that California, at least, with Mr. Justice (Inaudible) that there was no obligation in the Court of California to provide -- provide a remedy for private racial discrimination.
Speaker: To prohibit private racial discrimination in the absence of --
Herman F. Selvin: And I then take that. I take that as a rejection of our argument because it had been argued at length in the briefs and at length in the -- in the oral argument. On purposeful repeal, I think the best evidence of a rejection is they're silent on that subject, plus the comment of Mr. Justice Peters' from the bench to which I refer. But the grounds in here, in the record here, and if they are good grounds, this Court is not confined to the grounds used by the lower court, although I agree with, I think, the implication of Mr. Justice White's comment that perhaps on the question of purposeful repeal, the California Court's silence ought to be given some significance in view of their, presumably, greater knowledge of local conditions of circumstances, particularly the circumstances that produced section 26. Although, those circumstances were pretty thoroughly presented to the Court by a way of -- by way of a request --
Potter Stewart: And you say that's -- and you say that's notwithstanding, the purpose as expressed you say in official document has doubtfully elected during the --
Herman F. Selvin: Oh no -- no, I -- I don't want ever to give that up, Your Honor. I think that's the clearest amongst direct evidence of the purpose of section 26 and the reason that I think it is so significant because as I said, that seems it's quite a long time.
Potter Stewart: And I -- I don't follow you Mr. Selvin. Why -- why think the silence of the California Supreme Court has some significance as to purpose.
Herman F. Selvin: I'm sure that the Court -- I'm sure that the Court -- I'll be candid. I'm sure that the Court would avail this -- would have availed itself of every tenable ground that it thought would support as a result and it didn't put its decision on that ground. I must confess that that makes me think nonetheless of the argument that we made, but that is the fact. They didn't adopt the argument.
Earl Warren: We'll recess now.